Citation Nr: 1545115	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to October 29, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from February 1982 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In her Form 9, the Veteran indicated that she did not want a Board hearing.  In August 2014, however, she was sent a letter advising that she had been placed on the list of persons wanting a travel board hearing.  The Veteran's representative subsequently submitted a statement indicating that she never requested a travel board hearing and asking that the hearing request be withdrawn.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

In June 2014, the Veteran submitted a VA Form 21-526EZ claiming an increase in service-connected PTSD with depression.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In April 2010, the RO granted service connection for PTSD effective from October 29, 2009; the Veteran did not appeal this decision within one year following notification and new and material evidence pertaining to the effective date issue was not received within the one-year appeal period.  

2.  The October 2012 request for an earlier effective date is a freestanding claim; and the Veteran has not reasonably raised clear and unmistakable error (CUE) in a prior relevant decision.  

CONCLUSION OF LAW

The April 2010 rating decision is final and the claim for an effective date prior to October 29, 2009 for the grant of service connection for PTSD with depression is dismissed.  38 U.S.C.A. § 7105(West 2014); 38 C.F.R. § 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Regarding the Veteran's claim for an earlier effective date, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

In this case, and as discussed below, the issue must be dismissed as a matter of law. Accordingly, further discussion of the VCAA is not required.

Analysis

In October 2003, the Veteran filed a claim of service connection for depression.  In October 2004, the RO denied service connection for depression.  The Veteran did not appeal this decision within one year following notification and new and material evidence was not received within the appeal period.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2009, the Veteran submitted a claim of service connection for PTSD.  In April 2010, the RO granted service connection for PTSD and assigned a 30 percent rating from October 29, 2009.  The Veteran did not appeal the effective date for the grant of service connection within one year following notification and new and material evidence relevant to this issue was not received within the appeal period.  This decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2012, the Veteran requested an earlier effective date for PTSD.  In February 2013, the RO denied an earlier effective date.  The Veteran disagreed with the decision and perfected this appeal.  At that time, the RO also increased the PTSD rating to 70 percent from December 3, 2012 and amended the code sheet to reflect PTSD "with depression".  

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).

Case law, however, emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005). Meaning, after a rating decision that assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd, 20 Vet. App. at 299. Freestanding earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. at 300. Accordingly, when a freestanding earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id.  

Throughout the appeal, the Veteran has made assertions that service connection should have been established at the time of her 2003 claim.  For example, in her October 2012 request for an earlier effective date, she stated that the depression she sought service connection for in 2003 was directly related to the military trauma for which she was subsequently service-connected for PTSD.  In her June 2013 notice of disagreement, she reported that she sought treatment on active duty and was prescribed Trazodone.  In her April 2014 Form 9, she argued that evidence shows she received treatment but she had to keep it quiet to prevent losing her security clearance.  She further argued that VA was not reviewing all evidence and regulations and resolving all doubt in her favor.  In December 2014, the representative advanced similar arguments.

The Board acknowledges that the February 2013 rating decision indicates that there is no evidence of CUE in the October 2004 decision, and the July 2014 supplemental statement of the case indicates that there is no evidence of CUE in the October 2004 or April 2010 decisions.  Specific reasons and bases for these determinations were not provided.  

On review, the Veteran has not specifically identified a decision she believes is erroneous.  In this regard, it is unclear whether she is arguing that the October 2004 decision was wrong in denying service connection for depression, that the April 2010 decision was wrong in the assignment of the effective date for PTSD, or that both decisions were incorrect.  Additionally, the Veteran has not asserted any outcome-determinative error.  That is, she has not alleged a mistake of fact or law, which had it not been made, would have manifestly changed the outcome of either decision.

At this point, the Board does not find any reasonably raised CUE motion nor has the RO appropriately adjudicated such.  The Board notes that a motion for revision based on CUE must be plead with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").

In summary, the April 2010 rating decision, which assigned the effective date for service connection, is final.  The Veteran's challenge to the effective date is a freestanding claim and must be dismissed.  See Rudd; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement).

The Veteran is advised that if she wishes to seek revision of a prior decision on the grounds of CUE, she should so notify the RO in writing, keeping in mind the requirement that the motion must be pled with specificity.  


ORDER

Entitlement to an effective date prior to October 29, 2009 for a grant of service connection for PTSD is dismissed.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


